   7:19-cv-05007-JFB-SMB Doc # 40 Filed: 05/27/20 Page 1 of 2 - Page ID # 97


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

NICHOLAS D GOMPERT,

                       Plaintiff,                                      7:19CV5007

        vs.                                                   THIRD AMENDED FINAL
                                                               PROGRESSION ORDER
COXBILL COMPANY, and COLE
COXBILL,

                       Defendants.

       THIS MATTER is before the Court on the parties’ Unopposed Motion to Amend Final
Progression Order. (Filing No. 38.) The Motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court's earlier final progression orders remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The Pretrial Conference presently scheduled for November 16, 2020 is canceled
              and will not be reset at this time. The status conference presently scheduled for
              July 13, 2020 is canceled. A status conference to discuss the status of case
              progression, the parties’ interest in settlement, and pretrial conference and
              trial setting will be held with the undersigned magistrate judge on August 11, 2020
              at 10:00 a.m. by telephone. Counsel shall use the conferencing instructions
              assigned to this case to participate in the conference. (Filing No. 39.)

       2)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is
              September 15, 2019.

       3)     The deadlines for moving to amend pleadings or add parties are:

                      For the defendant(s):                 October 15, 2019

       4)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is August 1, 2020. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by August 15, 2020.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       5)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                      For the plaintiff(s):                 February 28, 2020
                      For the defendant(s):                 February 28, 2020
    7:19-cv-05007-JFB-SMB Doc # 40 Filed: 05/27/20 Page 2 of 2 - Page ID # 98


         6)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          June 30, 2020
                            For the defendant(s):                          June 30, 2020

         7)       The deposition deadline is August 1, 2020.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         8)       The deadline for filing motions to dismiss and motions for summary judgment is
                  September 1, 2020.

         9)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is September 1, 2020.

         10)      Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         11)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         12)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.

         Dated this 27th day of May, 2020.
                                                                 BY THE COURT:


                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
